Citation Nr: 0521276	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for gouty arthritis with 
podagra, claimed as foot swelling.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for degenerative joint 
disease of the left knee.

4.  Whether new and material evidence has been presented to 
reopen a service connection claim for a back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1991.
 
This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran requested a Board hearing on his VA Form 9, but 
later withdrew this request.

After this case was certified to the Board, additional 
evidence was submitted without a waiver of RO consideration, 
regarding the claim to reopen service connection for a back 
disorder based on new and material evidence.  The Board sent 
the veteran a VA letter requesting that he notify VA whether 
he wants this claim remanded to the RO for review of the new 
evidence, or whether he wants to waive this right and have 
the Board consider the newly submitted evidence in the first 
instance.  The veteran did not respond, thus, the issue of 
back disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In May 2004, the RO denied various claims of service 
connection and an increased rating claim.  In July 2004, the 
veteran submitted what the Board construes as a timely notice 
of disagreement to these issues.  However, a Statement of the 
Case addressing these issues is not of record.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  Therefore, these issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's hypertension is controlled by medication 
and is not manifested by diastolic blood pressure readings 
predominantly of 110 or more; or systolic blood pressure 
readings predominantly of 200 or more.

2.  In March 1994, the RO denied service connection for gouty 
arthritis with pedagra and degenerative joint disease of the 
left knee, on the basis that there was no evidence that these 
disabilities were incurred in or aggravated by service.  The 
RO notified the veteran of this decision and his appellate 
rights, but the veteran did not submit a timely appeal.

2.  Evidence received since the March 1994 RO decision is 
neither cumulative nor redundant and is so significant that 
it must be considered in order to fairly decide the merits of 
the service connection claims for gouty arthritis with 
pedagra and degenerative joint disease of the left knee. 

3.  The competent medical evidence of record shows that the 
veteran's gouty arthritis with pedagra is related to service.

4.  The competent medical evidence of record shows that the 
veteran's degenerative joint disease of the left knee is 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2004).

2.  The March 1994 RO decision denying the claims of service 
connection for gouty arthritis with pedagra and degenerative 
joint disease of the left knee is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

3.  The evidence received subsequent to the March 1994 RO 
decision is new and material, and the claims of service 
connection for gouty arthritis with pedagra and degenerative 
joint disease of the left knee are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  Gouty arthritis with pedagra was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Degenerative joint disease of the left knee was incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board has considered the veteran's claims of service 
connection for gouty arthritis with podagra and degenerative 
joint disease of the left knee with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002).  Given the favorable outcomes of these claims as 
noted below, no conceivable prejudice to the veteran could 
result from the adjudication of these matters.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of these issues, which would result 
from a remand solely to allow the RO to apply the VCAA 
concerning the claims of service connection for gouty 
arthritis with podagra and degenerative joint disease of the 
left knee would not be justified.  Therefore, the only RO's 
actions concerning the VCAA to be reviewed apply to the 
increased rating claim for hypertension.

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the increased rating claim for hypertension and 
the respective responsibilities of each party for obtaining 
and submitting evidence.  This was accomplished by way of a 
March 2001 VA letter, which is prior to the October 2001 
rating decision.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his increased rating claim 
for hypertension, so that VA could help by getting that 
evidence.  The Board notes that the March 2001 VA letter 
provided the evidence necessary to show entitlement to a 
service connection claim, rather than increased rating.  
However, the RO correctly referenced an increased rating 
claim in the section of the letter addressing the information 
and evidence needed from the veteran, specifically noting 
medical records the veteran had submitted regarding his 
hypertension increased rating claim.  Moreover, the veteran 
also was notified of the laws and evidence necessary to show 
entitlement to an increased rating for hypertension in the 
May 2002 statement of the case and August 2003 supplemental 
statement of the case. 

The RO notified the veteran why he was not entitled to an 
increased rating for hypertension in the October 2001 rating 
decision, the May 2002 statement of the case, and 
supplemental statements of the case dated in August 2003 and 
July 2004.  The RO notified the veteran of the laws and 
regulations pertaining to an increased rating and provided a 
detailed explanation why an increased rating was not 
warranted for hypertension under the applicable laws and 
regulations based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased claim 
for hypertension; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA medical records dated from September 1994 to 
September 2003, and private medical records dated in October 
2000.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in August 2001 and 
April 2003, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of an increased rating for 
hypertension is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Increased rating for hypertension

In March 1994, the RO granted service connection for 
hypertension and assigned a 10 percent evaluation, effective 
September 24, 1993.

In November 2000, the veteran filed an increased rating claim 
for hypertension.  On his VA Form 9 dated in October 2002, 
the veteran contended that his hypertension is more severe 
than noted.  He stated that his hypertension is uncontrolled 
due to insufficient medication, rather than non-compliance, 
as indicated in the medical evidence.  He stated that he was 
taking his blood pressure medication and not using salt on 
meals, and was on a higher dosage of medication, but 
continued to have chest pain and felt like there was cardiac 
involvement.  In sum, the veteran contends that the level of 
his hypertension disability is more severe than addressed by 
a 10 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's hypertension is currently rated under 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101.  DC 7101, pertaining to 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), provides as follows: An evaluation of 
60 percent is warranted when diastolic pressure is 
predominantly 130 or more. An evaluation of 40 percent is 
warranted when diastolic pressure is predominantly 120 or 
more. An evaluation of 20 percent is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
predominantly 200 or more. An evaluation of 10 percent is 
warranted when diastolic pressure is predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  A 
minimum evaluation also is warranted for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.

Note (1) to DC 7101 provides that: Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days. For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

Note (2) to DC 7101 provides that: Hypertension due to aortic 
insufficiency of hyperthyroidism, which is usually the 
isolated systolic type, should be evaluated as part of the 
condition causing it rather than by a separate evaluation.  
38 C.F.R. § 4.104, DC 7101 (2004).

As noted, the veteran's hypertension is currently evaluated 
as 10 percent disabling under DC 7101.  In order to receive 
the next higher 20 percent rating, the evidence must show 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  DC 7101.

A September 1994 VA medical record shows blood pressure of 
128/84.  

A September 1996 VA medical record shows blood pressure of 
144/98.

A January 2000 VA clinical record shows a history of 
hypertension for five years, and a blood pressure reading of 
180/107.

In October 2000, a private medical record shows blood 
pressure of 166/110.  The impression was that the 
hypertension had improved.  It was noted that the veteran was 
not on medication.

A March 2001 VA medical record shows blood pressure of 
180/100.  

A June 4, 2001 VA medical record shows blood pressure of 
160/104.  An increase in medication was recommended.  A June 
4, 2001 VA nurse walk-in note shows a blood pressure reading 
of 191/108 in the left arm, and 183/125 in the right arm.  A 
repeat reading in 15 minutes showed 181/114.  Another repeat 
in 15 minutes showed 167/112.  

A July 2001 VA medical record shows blood pressure of 
138/100.  The veteran's blood pressure 15 minutes later was 
142/100.  

An August 8, 2001 VA medical examination report shows blood 
pressure of 190/130, taken with a blood pressure machine, and 
a blood pressure reading of 180/120, taken manually.  The 
diagnosis was hypertension, uncontrolled, most likely due to 
noncompliance with medications.  A second August 8, 2001 VA 
medical record shows that after the veteran was allowed to 
sit and relax for five minutes, his blood pressure was 
138/100 in the left arm, and 146/102 in the right arm.  An 
August 9, 2001 VA addendum shows that after being allowed to 
sit for five minutes, the blood pressure in the left arm was 
140/100; blood pressure in the right arm was 142/98.  An 
August 15, 2001 VA medical record shows blood pressure of 
128/80.  On August 17, 2001, his blood pressure was 148/96 in 
the left arm.  After resting, it was 136/88.  On August 24, 
2001, his blood pressure was 147/109.  A repeat reading was 
156/110.  An August 29, 2001 VA medical record shows a blood 
pressure of 157/94.  It was noted that the veteran had just 
taken his antihypertensive medication.  An August 30, 2001 VA 
medical record shows blood pressure of 157/94.

In November 2001, a VA medical record shows blood pressure of 
130/82.  

A December 2001 Army hospital emergency room note shows blood 
pressure of 162/85.

A January 2002 VA medical record shows blood pressure of 
132/74.  

On March 12, 2002, the veteran's blood pressure was 144/80.  
On March 26, 2002, his blood pressure was 136/84.  

The veteran's blood pressure was 124/80 on April 17, 2002.  
The veteran stated that he was compliant with medication.  On 
April 25, 2002, his blood pressure was 120/70.  

In August 2002, the veteran's blood pressure was 140/88.  His 
hypertension was found to be controlled.  

A November 2002 VA medical record shows his blood pressure 
was 124/76.

An April 2003 VA examination report shows his blood pressure 
was 142/96 supine, 140/92 sitting, and 140/88 standing.  The 
diagnosis was essential hypertension.

A May 2003 VA medical record shows blood pressure of 141/78.  

On July 25, 2003, his blood pressure was 160/96.  An July 29, 
2003 VA medical record shows blood pressure of 155/93.  A 
repeat reading showed blood pressure of 151/96.  The veteran 
stated that he was compliant with his medication.  

A September 2003 VA medical record shows a blood pressure 
reading of 148/78.

Upon review, the medical evidence of record does not show 
that the veteran's hypertension warrants a rating higher than 
10 percent.  While the veteran had periods of elevated 
diastolic blood pressure readings over 110 in June 2001 and 
August 2001, this was found to be most likely due to 
noncompliance with medication.  Moreover, the veteran's blood 
pressure was found to be lower corresponding to the veteran's 
reports of taking his medication in July 2001, August 2001, 
and July 2003.  Overall, from January 2000 to September 2003, 
the veteran's diastolic blood pressure ranged from 130 to 70, 
but predominantly fell below 110.  The overall systolic blood 
pressure ranged from 191 to 120.

In the absence of findings establishing diastolic pressure 
readings predominantly of 110 or more or systolic pressure 
readings predominantly of 200 or more, the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the veteran's hypertension.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted, as the evidence does not show 
that the veteran's hypertension caused marked interference 
with employment or frequent periods of hospitalization.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
record does not show that the veteran's hypertension 
disability is so unusual as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  

Therefore, the Board concludes that the veteran's 
hypertension more closely resembles a 10 percent rating under 
DC 7101, and the increased rating claim for hypertension is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  In 
making this decision, the Board has considered the benefit-
of-the-doubt doctrine, but it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

New and material evidence

In November 1991, the veteran filed claims of service 
connection for gouty arthritis with podagra, claimed as foot 
swelling, and degenerative joint disease of the left knee.  
Evidence considered at that time included the veteran's 
service medical records, and a February 1994 VA examination 
report.  

The service medical records showed findings of gout and 
reports of left knee swelling.  The February 1994 VA 
examination report showed findings of gouty arthritis with 
high levels of uric acid, recurrent left knee pain and 
swelling, and x-ray evidence of degenerative joint disease of 
the left knee.

In March 1994, the RO denied the veteran's claims of service 
connection for gouty arthritis with podagra, and degenerative 
joint disease of the left knee, on the basis that there was 
not a definite diagnosis of gout in service, and there was no 
evidence of a left knee injury in service, or any other 
evidence that these diseases were incurred in service.  The 
veteran did not initiate an appeal, and this decision became 
final.  38 U.S.C.A. § 7105(c).

In April 2001, the veteran filed claims to reopen service 
connection for gouty arthritis with podagra and degenerative 
joint disease of the left knee.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.160(d); 38 C.F.R. §§ 20.302(a), 
20.1104.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in April 2001, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

I.  New and material evidence for gouty arthritis with 
podagra

Evidence received since the final March 1994 RO decision 
includes VA medical records dated in June 2001, November 
2002, and July 2003 showing a painful, swollen, and red right 
hallux and painful left toe, with an assessment of gout.  The 
evidence is new because it was not previously of record.  The 
evidence is also material because it reports on the detailed 
nature of the veteran's gout disability,  which was not 
established at the time of the last RO decision.  This 
evidence bears directly and substantially upon the issue of 
service connection, and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the evidence submitted 
since the final March 1994 RO decision is both new and 
material.  Therefore, the claim of service connection for 
gouty arthritis with pedagra is reopened.

II.  New and material evidence for degenerative joint disease 
of the left knee

Evidence received since the final March 1994 RO decision 
includes a July 2003 VA medical record showing reports of 
pain radiating around the left knee cap.  The evidence is new 
because it was not previously of record.  The evidence is 
also material because it reports on the detailed nature of 
the veteran's left knee disability, which was not established 
at the time of the last RO decision.  This evidence bears 
directly and substantially upon the issue of service 
connection, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that the evidence submitted since the final 
March 1994 RO decision is both new and material.  Therefore, 
the claim of service connection for degenerative joint 
disease of the left knee is reopened.

Service connection

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claims of entitlement to service connection for gouty 
arthritis with podagra and degenerative joint disease of the 
left knee.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Service connection for gouty arthritis with podagra

Initially, the Board notes that the veteran has a present 
gout disability.  A February 1994 VA medical examination 
report shows a diagnosis of gouty arthritis with pedagra and 
high levels of uric acid.  A June 2001 VA addendum shows 
right great toe swollen and history of gout.  It was noted 
that the right great hallux was painful and red.  The 
assessment was gout.  A November 2002 VA medical record shows 
an assessment of gout and recent left and big toe pain and 
swelling.  A July 2003 VA nursing note shows several previous 
episodes of gout treated with medication.

The next issue is whether there is evidence of in-service 
incurrence of gout.  The service medical records show that at 
his enlistment examination in October 1971, the veteran's 
feet and other lower extremities were normal.  An October 
1988 treatment report showing complaints of bilateral foot 
pain.  The assessment was rule out gouty arthritis.  A May 
1990 medical record shows complaints of swelling in the right 
foot and left knee, with an assessment of rule out gout.  An 
August 1990 medical record showing an assessment of gouty 
arthritis.  The report also shows right foot redness, warmth, 
tenderness, and swelling, as well as pain on range of motion 
of the great toe.  A September 1991 clinical record shows 
complaints of bilateral first metatarsophalangeal joint 
swelling and pain.  The assessment was possible mechanical 
pain-capsulitis, and possible arthritic collagen vascular 
process.

The evidence shows a current diagnosis of gout and an in-
service finding of gouty arthritis.  Thus, the determinative 
question becomes whether there is a relationship between the 
present gout disability and the finding of gout in service.

A February 1994 VA medical examination report shows a finding 
of gouty arthritis with an onset in service.  The examiner 
noted that he was treated and told he had gout, and that he 
had recurrent episodes in the right big toe since that time.  
The examiner also noted that the veteran had recurrent 
swelling of the left knee, which may be related to gout.  The 
final diagnosis was gouty arthritis with podagra, beginning 
in 1976.  The uric acid levels were reported as abnormally 
high.

Resolving all doubt in the veteran's favor, the Board finds 
that the February 1994 VA examination report is sufficient 
evidence of a nexus between the veteran's gout disability and 
service.  Therefore, this record along with the other medical 
evidence of record entitles the veteran to service connection 
for gouty arthritis.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Service connection for degenerative joint disease of the 
left knee

Initially, the evidence shows a current left knee disability.  
A February 1994 VA x-ray examination report shows 
degenerative joint disease of the left knee.  A July 2003 VA 
medical record shows pain in the back of the left knee 
radiating around under the kneecap.

The next issue is whether there is evidence of in-service 
incurrence of a left knee disability.  The service medical 
records show complaints of left knee pain and swelling in May 
1990 and August 1990.  The veteran reported in April 2001 
that he was injured in service in 1973 when his left knee was 
squeezed between a revolving gun turret and a blast shield.  
He also noted that he was in a combat military occupational 
specialty the whole time he was in active duty and all the 
physical activity of running seemed to aggravate the left 
knee problem.

The DD-214 Form shows that the veteran earned a National 
Defense Service Medal with 1 Bronze Service Star for his 
service in the U.S. Army.  The Board accepts this as 
confirmation of the veteran's reports of combat status, and 
his reports of injury to his left knee in service are 
presumed credible.  See 38 C.F.R. § 3.304(d).

As the evidence shows a current left knee disability and 
credible evidence of in-service incurrence of a left knee 
injury, the determinative issue is whether there is medical 
evidence of a link between the two.

The February 1994 VA examination report shows a finding of 
left knee pain and swelling that began in 1975 when a gun 
turret struck his knee and pinned it between the turret and 
the machinery.  The veteran indicated that he had recurrent 
pain and swelling since that time.  The examiner noted 
swelling at the time of the examination.  Thus, the examiner 
apparently took the veteran's report of in-service injury to 
be true and found that the veteran's current left knee pain 
and swelling were subsequent to traumatic injury in 1975.  
The examiner noted the x-ray examination report showing 
degenerative joint disease of the left knee, and noted that 
gout and degenerative joint disease were considered.

In sum, the February 1994 VA examination report is considered 
probative evidence that the veteran's current left knee 
disability is related to service.  Thus, resolving all doubt 
in the veteran's favor, and on the basis of the evidence of 
record, service connection for degenerative joint disease of 
the left knee is granted.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling is denied.

Entitlement to service connection for gouty arthritis with 
pedagra is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to service connection for degenerative joint 
disease of the left knee is granted, subject to the rules and 
payment of monetary benefits.


REMAND

In May 2004, the RO denied an increased rating claim for 
renolithiasis, as well as service connection claims for 
tinnitus, residuals of gasoline in eyes, chest pains with 
numbness to left fingers, a right knee condition, and 
anxiety.  In July 2004, the veteran submitted a statement on 
a VA Form 9, which the Board considers a valid Notice of 
Disagreement with the May 2004 rating decision.  The RO has 
not issued a statement of the case or supplemental statement 
of the case, which addresses this issue and the Board finds 
that a remand for this action is necessary.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 
Vet. App. 238 (1999).

In April 2005, after the case was certified to the Board, the 
veteran submitted VA outpatient treatment records pertaining 
to his claim to reopen his claim for service connection for 
his back disorder.  A waiver of RO jurisdiction was not 
submitted.  In a June 9, 2005 letter, the Board advised the 
veteran that he had 45 days to submit a waiver of RO 
jurisdiction of this evidence.  The veteran was advised that 
if a waiver was not received the issue of whether new and 
material evidence to reopen the claim for service connection 
for a back disorder would be returned to the RO for 
adjudication.  As of August 1, 2005, the veteran did not 
respond.  Accordingly, the Board has no choice but to remand 
the issue of whether new and material evidence to reopen the 
claim for service connection for a back disorder to the RO 
for adjudication in light the receipt of additional evidence.

In light of the foregoing, these issues are REMANDED to the 
RO for the following:

1.  The RO should readjudicate the issue 
of whether new and material evidence to 
reopen the claim for service connection 
for a back disorder in light of the 
receipt of additional medical evidence.

2.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the claims 
denied in the May 2004 rating decision.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claims.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal. 
See 38 C.F.R. § 20.302(b) (2004).  
Thereafter, if an appeal has been 
perfected, these issues should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


